Citation Nr: 9929756	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  97-30 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The appellant had active service from April to June 1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1997 by the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO).  In the decision, the RO determined 
that the appellant had not presented new and material 
evidence to reopen a previously denied claim for service 
connection for a bilateral foot disorder.

A hearing was held before the undersigned member of the Board 
at the St. Louis, Missouri, RO.  At the hearing, the 
appellant withdrew a claim for service connection for post-
traumatic stress disorder.  The appellant also raised issues 
of whether there was clear and unmistakable error in a 
previous decision which denied service connection for a 
disorder of the feet, and entitlement to service connection 
for major depression, claimed as secondary to a service-
connected disability.  Those issues have not been developed 
for appellate review.  Accordingly, the Board refers those 
issues to the RO for appropriate action.  


FINDINGS OF FACT

1.  The claim for service connection for a bilateral foot 
disorder was previously denied by the RO in a decision of 
January 1984, and the appellant did not file an appeal.

2.  The additional evidence presented since the previous 
decision includes the appellant's testimony which is to the 
effect that she did not have a disorder of the feet prior to 
service, and competent medical evidence suggesting continuity 
of symptomatology between the symptoms noted in service and 
the appellant's current bilateral foot disorder. 

3.  The additional evidence presented since the previous 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a bilateral foot disorder.


CONCLUSIONS OF LAW

1.  The additional evidence presented since the January 1984 
decision is new and material, and claim for service 
connection for a bilateral foot disorder has been reopened.  
38 U.S.C.A. §§ 1110, 7104 (West 1991); 38 C.F.R. § 3.156 
(1998).

2.  The claim for service connection for a bilateral foot 
disorder is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  The appellant 
contends that the RO made a mistake by failing to reopen and 
allow her claim for service connection for a bilateral foot 
disorder.  She asserts that she injured her feet during 
service.  

The claim for service connection for a bilateral foot 
disorder was previously denied by the RO in a decision of 
January 1984.  The evidence which was of record at that time 
included the appellant's service medical records, the report 
of accidental injury from filled out by the appellant in 
November 1982 which contained her account of having sustained 
injuries to both feet while working "KP" duty for 18 hours, 
and the report of a VA examination conducted in November 
1983.  In the decision of January 1984, the RO stated that 
the evidence was not sufficient to establish that the current 
plantar strain was the direct result of the activity 
described by the claimant  during active service.  
Accordingly, the RO denied service connection for a bilateral 
plantar fascial strain.  The appellant was notified to the 
decision and her appellate rights by letter in January 1984; 
however, she did not file an appeal and the decision became 
final.  

In order to reopen a claim which was denied previously, a 
claimant must present new and material evidence.  See 38 
U.S.C.A. § 5108 (West 1991).  "New and material evidence" 
means evidence not previously submitted to the agency 
decision makers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1998).

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998); Fossie v. West, 12 Vet. 
App. 1 (1998).  If no new and material evidence is presented 
to reopen the claim, the prior denial remains final.  See 38 
U.S.C.A. § 7105 (West 1991).

In reviewing the previous decision, the Board notes that it 
is unclear whether the claim was denied on the basis that the 
RO felt that the bilateral foot disorder existed prior to 
service, or instead was denied on the basis that the 
appellant had not established a link between the then current 
bilateral foot disorder and her period of service over a year 
earlier.  Regardless of the basis of the previous decision, 
the Board notes that the appellant has now presented 
additional evidence which addresses each of those possible 
bases for denial.  In this regard, the Board notes that the 
appellant has presented her own testimony that a bilateral 
foot disorder was not present prior to service.  She stated 
that she had no problems with her feet prior to service, and 
had been very athletic until she developed foot problems in 
service.  

The Board also notes that the additional evidence which the 
appellant has presented includes competent medical evidence 
suggesting continuity of symptomatology between the symptoms 
noted in service and the current bilateral foot disorder.  
The private medical records show complaints of foot pain 
dating back to September 1982.  This evidence provides a link 
between the appellant's current disorder of the feet and her 
period of service which was not previously of record.  

The Board finds that the additional evidence presented since 
the previous decision is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a bilateral foot disorder.  
Accordingly, the Board concludes that the additional evidence 
presented since the previous decision is new and material, 
and claim for service connection for a bilateral foot 
disorder has been reopened.

Once a claim for VA benefits has been reopened, the next 
question is whether the claim is well-grounded.  The claimant 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well-grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the appellant with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991). 

In order for a claim for service connection to be well-
grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

The appellant has presented a history of having sustained an 
injury to the feet in service.  She has also presented 
evidence of a current disability affecting the feet.  As 
noted above, the appellant has also presented competent 
evidence suggesting a link between her current bilateral foot 
disorder and her period of service.  A well-grounded claim 
need only be supported by cognizable evidence demonstrating 
that the claim is plausible or capable of substantiation.  
The Board finds that such a claim is presented with respect 
to the current bilateral foot disorder.  Accordingly, the 
Board concludes that the claim for service connection for a 
bilateral foot disorder is well-grounded.


ORDER

The claim for service connection for a bilateral foot 
disorder has been reopened and is well grounded; the appeal 
is granted to this extent only.


REMAND

As explained above, the Board has found that the appellant's 
claim for service connection for a bilateral foot disorder is 
well-grounded.  Once a claimant has presented a well-grounded 
claim, the VA has a duty to assist the claimant in developing 
facts which are pertinent to the claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board finds that not all evidence 
necessary for equitable resolution of the issue on appeal has 
been obtained, and that additional relevant evidence may be 
available.  In this regard, the Board notes that the 
appellant's complete service medical records are not of 
record.  In this regard, the Board notes that the appellant's 
entrance examination is missing.  In light of the fact that 
resolution of the claim for service connection may depend on 
whether or not a bilateral foot disorder existed prior to 
service, the Board finds that additional efforts to obtain 
the veteran's entrance examination report are warranted.

The Board also finds that an examination might be useful in 
determining likelihood of a relationship between the 
appellant's current bilateral foot disorder and her period of 
service.  In view thereof, the Board has determined that the 
appellant should be afforded a VA orthopedic examination for 
the purpose of obtaining a fully informed medical opinion 
regarding the relationship between the appellant's current 
bilateral foot disorder and her period of service.

Accordingly, to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to the claim, 
the case is REMANDED to the RO for the following development:

1.  The RO should make another attempt to 
secure the appellant's service entrance 
medical examination through official 
channels.

2.  The appellant should be afforded a VA 
orthopedic examination to determine the 
relationship, if any, between the 
appellant's current bilateral foot 
disorder and the claimed injury in 
service.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that 
the appellant's claimed history of injury 
to the feet in service caused or 
aggravated the current bilateral foot 
disorder.  All opinions should be 
supported by a written rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and determine whether the claim 
for service connection for a bilateral 
foot disorder may now be granted.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 

